Citation Nr: 1717181	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  07-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to a right knee disability.

3.  Entitlement to service connection for a right hip disability, claimed as secondary to a right knee disability.

4.  Entitlement to service connection for a left hip disability, claimed as secondary to a right knee disability.

5.  Entitlement to service connection for a right ankle and foot disability, claimed as secondary to a right knee disability.

6.  Entitlement to service connection for a neck disability, claimed as secondary to a right knee disability.

7.  Entitlement to service connection for a low back disability, claimed as secondary to a right knee disability.

8.  Entitlement to service connection for a separate arthritis disability, claimed as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served in the Michigan Army National Guard from May 1962 to April 1970 and June 1976 to March 1977, with various periods of active duty, active duty for training (ACDUTRA) inactive duty for training (INACDUTRA).  His National Guard service included a verified period of ACDUTRA from May 1962 to November 1962 and a verified period of active duty from July 1967 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been remanded on several previous occasions, including most recently in January 2015 to afford the Veteran an opportunity for a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in January 2017 and a transcript of the hearing is associated with the claims file.  Accordingly, the appeal has been returned to the Board for further consideration.  

For reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has been diagnosed with degenerative joint disease affecting the right knee.  See April 2012 VA examination report.  He is seeking service connection for his current right knee disability and has asserted that his disability is related to injuries that occurred during basic training in 1962 and while fighting a fire while serving in the National Guard in 1969.  

The Veteran's service treatment records (STRs) confirm that, in June 1962, he sought treatment after twisting his knees and reported that they were still slightly painful.  In July 1962, the Veteran reported that his right knee was still bothering him, especially when marching; however, examination of his knee was negative and the examiner noted that he had trouble with his knee for most of his life.  Nevertheless, an August 1967 Report of Medical Examination (which was completed on the last day of his active duty service) reflects that he had Osgood-Schlatter disease of both patellas and a club right foot.  

Subsequent VA records show that the Veteran injured his right knee at work in June 1970 and that an x-ray revealed bipartite patella at that time.  In December 1970, the Veteran underwent surgery on his right knee after being diagnosed with internal derangement of the right knee and right patella chondromalatia.  A July 1970 private treatment record also reflects that the Veteran injured his right knee again when fighting a forest fire in Wyoming.  See also December 2006 lay statement from N.S.  

As noted in the Introduction, the Veteran performed various types of duty with the National Guard, including one period of verified active duty for 10 days between July and August 1967; however, his contentions and the medical evidence show that his right knee injuries occurred while he was performing ACDUTRA.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that a claimant whose claim is based on a period of ACDTURA can never be entitled to the presumption of service connection under 38 USCA §§ 1101, 1112, 1113 (West 2014) and 38 C F R §§ 3.307, 3 309 (2016), and that the presumption of aggravation under 38 U.S.C.A. § 1153 does not apply in claims based on periods of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47-8 (2010).  Indeed, applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 USCA § 101 (22), (24) (West 2014) 38 C F R § 3.6 (2016).  

In April 2012, a VA clinician opined that it was less likely than not that the Veteran's current right knee DJD was incurred in or caused by the surgery or injury that occurred during service.  In providing this opinion, the examiner noted that the claims file indicates the Veteran had problems with his knees and bilateral bipartite patella before he entered service but the examiner did not address whether the pre-existing right knee condition was aggravated during service, thereby rendering his opinion inadequate.  Indeed, in light of the evidence of a pre-existing right knee disability and the evidence of injuries during ACDUTRA, the Board notes that the theory of aggravation of a pre-existing disability has been raised by the record, although the examiner failed to address that particular theory of entitlement.  

In October 2014, the parties agreed that, in order to provide adequate reasons and bases for its decision, the Board must address whether the theory of aggravation of a pre-existing right knee disability.  

The Board finds that the claims of service connection for the left knee, right and left hip, right ankle and foot, neck, low back disabilities, and the separate arthritis disability, are inextricably intertwined with the claim of service connection for right knee disability, as the Veteran has claimed that those disabilities are secondary to his claimed right knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the April 2012 VA knee examination.  If the April 2012 VA examiner is not available, the claims file should be provided to another examiner. 

After reviewing the record, to include the Veteran's service and post-service treatment records and lay statements, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's pre-existing right knee disability was aggravated by his subsequent periods of service.

In answering the foregoing, the examiner must consider and address the evidence showing (1) the Veteran twisted his knees in June 1962, (2) reported that his right knee was still bothering him, especially when marching, in July 1962, and (3) was noted to have Osgood-Schlatter disease of both patellas and a club right foot in August 1967.  In this regard, the examiner should note that these events occurred while the Veteran was performing ACDUTRA and active duty.  

A rationale for the opinion offered should be provided.

2. Readjudicate the claims on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




